 


110 HCON 213 IH: Celebrating the outstanding contributions of California’s wine industry to the State, the Nation, and winemaking as a whole, and supporting the goals and ideals of 
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 213 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2007 
Mr. Thompson of California (for himself, Mr. Radanovich, Mrs. Tauscher, Mr. Berman, Ms. Harman, Mr. Herger, Mr. Lantos, Ms. Zoe Lofgren of California, Mr. George Miller of California, Mr. Lewis of California, Ms. Matsui, Mr. Cardoza, Mr. McCarthy of California, Mr. McNerney, Mr. Calvert, Ms. Woolsey, Mr. Gallegly, Ms. Watson, Mrs. Capps, Ms. Roybal-Allard, Mrs. Emerson, Mr. Sherman, Mr. Stark, Ms. Eshoo, Ms. Loretta Sanchez of California, Mr. Rohrabacher, Mr. Farr, Mrs. Bono, Mr. Bilbray, Mr. Hunter, Mr. Nunes, and Mrs. Davis of California) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Celebrating the outstanding contributions of California’s wine industry to the State, the Nation, and winemaking as a whole, and supporting the goals and ideals of California Wine Month. 
 
 
Whereas winemaking has been a California tradition since the late 1700s, when the practice was introduced by Spanish missionaries and, in the nearly two hundred and fifty years that have followed, grapevines have spread far beyond the confines of the Spanish missions and now dot lush hillsides and valleys throughout the State; 
Whereas the ideal climate, beautiful scenery, geographic diversity, and grape growers and vintners of unparalleled expertise all combine to make California the perfect place to produce some of the world’s finest wines; 
Whereas California’s dynamic winemakers and growers are comprised of generations of families whose names are known and trusted and who have led the wine quality revolution worldwide; 
Whereas with more than 2,300 wineries and 4,600 grape growers, California is proud to be the world’s fourth largest wine producer; 
Whereas California’s wine industry contributes billions of dollars and hundreds of thousands of jobs that strengthen our Nation’s economy; 
Whereas many of California’s vintners are carrying on centuries-old agricultural traditions, while simultaneously utilizing environmentally friendly technologies and pioneering sustainable growing practices; 
Whereas the Governor of California has proclaimed September 2007, as California Wine Month for the third year in a row: Now, therefore, be it 
 
 That Congress — 
(1)recognizes and joins in celebrating the outstanding contributions of California’s wine industry to the State, the Nation, and winemaking as a whole; and 
(2)fully supports the goals and ideals of California Wine Month. 
 
 
